Citation Nr: 1024564	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to an increased initial evaluation for lumbar 
spine degenerative joint disease and degenerative disc disease, 
currently rated 10 percent disabling.  

3.  Entitlement to an increased initial evaluation for right hip 
degenerative joint disease, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to December 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which addressed several issues.  A 
notice of disagreement was received in June 2005, a statement of 
the case was issued in December 2005, and a substantive appeal 
was received in February 2006.  This matter was remanded in 
November 2009.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in June 2009.  

The May 2005 rating decision also denied entitlement to service 
connection for right shoulder and bilateral knee disabilities, 
and the Veteran filed a notice of disagreement in June 2005.  A 
statement of the case was issued in December 2005.  However, in 
his substantive appeal the Veteran expressly indicated that he 
was only appealing the lumbar spine, right hip, right knee and 
bladder cancer issues.  With regard to the right knee issue, the 
Veteran withdrew such appeal in a statement filed in September 
2008, prior to certification to the Board.  Thus, the right 
shoulder and bilateral knee disability issues are not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The issues of increased initial ratings for the lumbar spine and 
right hip issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bladder cancer was not manifested during active service or for 
many years thereafter, nor is bladder cancer otherwise causally 
or etiologically related to active service.   


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in November 2004.  In March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
initial inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
any event, since the Board concludes below that there is a 
preponderance of the evidence against entitlement to service 
connection, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
Thus, VA has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records and post-service 
VA and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are thorough and contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran has a current disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified at the June 2009 Board hearing that bladder 
cancer may be a result of his service in Vietnam or exposure to 
textiles while refurbishing furniture during service in Germany.  
He also stated that the current diagnosis of bladder cancer may 
be a result of smoking cigarettes.  He testified that he began 
smoking at age 14, and continued smoking upon entering service at 
age 17.  He stated that he was provided with cigarettes by the 
Army during his military career.  

Service Reports of Medical Examinations dated in September 1963, 
March 1972, February 1974, March 1979, and in October 1982 for 
Medical Board purposes, reflect that the Veteran's genitourinary 
system was clinically evaluated as normal.  There are no other 
service treatment records related to bladder cancer.  

Treatment records from Evans Army Community Hospital in Fort 
Carson, Colorado dated in April 1987 reflect that the Veteran was 
assessed with a bladder tumor.  A May 1987 biopsy revealed 
papillary transitional cell carcinoma.  In May 1998, the Veteran 
had a second bladder tumor.  

A letter from Dr. J.L. dated in June 2005 reflects that Dr. J.L. 
treated the Veteran for transitional cell carcinoma of the 
bladder since 1987.  Dr. J.L. noted that transitional cell 
carcinoma can be a latent disease that can manifest itself many 
years after exposure to causative agents.  

A letter from Dr. R.D.B. dated in January 2006 reflects that Dr. 
R.D.B. opined that the Veteran's bladder cancer is both a 
service-connected and service-aggravated disability.  Dr. R.D.B. 
noted that the Veteran worked with textiles to a large degree 
when stationed in Germany between 1971 and 1975.  Dr. R.D.B. 
stated that the textile industry was the first industry that was 
identified as having increased risk of bladder cancer.  However, 
Dr. R.D.B. also noted that the biggest single factor in the 
general population as a causative agent for bladder cancer is 
cigarette smoking.  Dr. R.D.B. stated that the Veteran had a 
history of smoking beginning in 1956 and extending into 1996, 
covering the Veteran's entire period of active service.  

A VHA opinion dated in January 2010 reflects that the examiner 
opined that the most plausible causative link to bladder cancer 
is cigarette smoking.  The examiner reasoned that there is no 
evidence to indicate that "using textiles" in refurbishing 
furniture would increase the risk of bladder cancer.  The 
examiner stated that analysis of bladder cancer rates in textile 
workers showed no increase overall across the industry.  
Furthermore, only in finite groups of workers within the textile 
industry did there appear to be increased rates of bladder 
cancer, and importantly, these were in the manufacture of 
materials, not in their use.  Finally, cigarette smoking clearly 
increased the risk of developing bladder cancer with estimates of 
increased risk of 3 to 6 times that of nonsmokers.  The examiner 
stated that the risk appeared to be dose dependent, and smokers 
also tend to present with higher grade and stage on average.  

Another VHA opinion dated in February 2010 reflects that the 
examiner reviewed all of the medical and administrative records 
provided, and researched relevant literature and material.  The 
examiner opined that it is not at least as likely as not that the 
Veteran's bladder cancer is a result of service, including 
exposure to textiles.  The examiner noted that the single biggest 
factor in the general population associated with bladder cancer 
is smoking.  The examiner stated that there was no information 
regarding the Veteran's routine engagement on behalf of the 
service in any non-textile-related tasks known to increase risk 
for bladder cancer, as there is no evidence that the Veteran 
routinely handled any organic chemicals.  The examiner also 
opined that it is unlikely that the Veteran's handling of 
already-manufactured textiles significantly contributed to his 
development of bladder cancer because the preponderance of 
evidence in the peer-reviewed biomedical literature suggests a 
link between bladder cancer and textile manufacturing work only. 

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  But, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

The Board finds it significant that the January 2010 and February 
2010 VHA examiners made a distinction between the risk of bladder 
cancer related to textile manufacture work and the risk of 
bladder cancer related to use of textiles.  Dr. R.D.B. discussed 
the textile industry generally, and made no distinction between 
textile manufacture work and use of textiles.  The Board 
therefore finds that the VHA examination findings are entitled to 
more weight than the findings by Dr. R.D.B.   

Moreover, there is no medical evidence showing that bladder 
cancer manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for bladder cancer may not be 
presumed to have had its onset in service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As for the Veteran's statements attributing his bladder cancer to 
his period of service, although he is competent to describe 
symptoms of bladder cancer, the claimed disability is not a 
condition under case law where lay observation has been found to 
be competent; therefore, the determination as to the presence of 
the disability is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where, as here, the determinative issue involve questions of a 
medical diagnosis or of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, statement, 
or opinion.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim that 
the current bladder cancer, first documented years after service, 
is related to his period of service or manifest in the first 
post-service year.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence to 
support its findings and as there is no favorable medical 
evidence to support the claim of service connection for bladder 
cancer, as articulated above, there is a preponderance of the 
evidence against the claim and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Finally, to the extent that the Veteran's current bladder cancer 
is the result of his use of tobacco products, the Board notes 
that for claims filed after June 9, 1998, as in the instant case, 
service connection may not be granted for disability or death on 
the basis that it resulted from disease or injury attributable to 
the use of tobacco products in service; this prohibition does not 
apply if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2009).  The Court, in Kane v. Principi, 
17 Vet. App. 97 (2003), noted that 38 U.S.C.A. § 1103(a) states 
that a disability shall not be considered to have resulted from 
the line of duty on the basis that it resulted from the use of 
tobacco products during service.  Therefore, any claim for 
service connection on the basis of tobacco use that began in 
service would be precluded by law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  By the Veteran's own admission, he began 
to smoke prior to his entry into service and smoked until 1996.


ORDER

Service connection for bladder cancer is not warranted.  


REMAND

The Veteran stated at the April 2008 VA examination that he did 
not believe that he could continue in his usual occupation 
because of back pain.  After advising the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) and the requirements for 
establishing entitlement to an extra-schedular evaluation for a 
lumbar spine disability, the RO should consider whether the 
Veteran's case should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1).

The Board notes that the Veteran testified at the June 2009 Board 
hearing that his lumbar spine and right hip disabilities have 
gradually worsened.  In view of the Veteran's testimony and the 
time that has passed since the most recent VA examination, the 
Board believes it reasonable to afford the Veteran an opportunity 
to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to an extra-schedular 
evaluation for a lumbar spine disability.  
Specifically, the Veteran should be advised 
that he can submit or identify evidence in 
conjunction for his claim for increased 
rating for lumbar spine disability, which 
tends to show marked interference with 
employment and/or frequent hospitalization 
due to this disability.  He should further 
be advised that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically as 
a result of the lumbar spine disability.  

2.  The Veteran should be afforded an 
examination by an appropriate physician to 
ascertain the severity and manifestations 
of his service-connected lumbar spine 
disability, and the degree of impairment 
this disability causes in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's lumbar 
spine disability, in detail.  Lastly, the 
examiner is requested to offer an opinion 
as to the degree of functional impairment 
the Veteran's service-connected lumbar 
spine disability produces in his capacity 
for performing substantially gainful 
employment.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, should be 
made available to the examiner for review.  

3.  The Veteran should be afforded an 
examination by an appropriate physician to 
ascertain the severity and manifestations 
of his service-connected right hip 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's right 
hip disability, in detail.  However, if the 
requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file or in the 
alternative, the claims file, should be 
made available to the examiner for review.  

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefits sought are granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


